Citation Nr: 0314478	
Decision Date: 07/02/03    Archive Date: 07/10/03	

DOCKET NO.  97-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for a stomach disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1942 to October 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
1996, a statement of the case was received in December 1996, 
and a substantive appeal was received in February 1997. 


FINDING OF FACT

1.  In October 1996, the RO issued a rating decision denying 
service connection for low back disability and service 
connection for a stomach disability; the decision was 
appealed to the Board.

2.  In a December 9, 2002, decision, the Board denied the 
appeal as to the service connection for low back disability 
issue; the Board undertook development of the stomach 
disability issue.

3.  In June 2003, information was received by the Board that 
the veteran had died in October 2001.


CONCLUSIONS OF LAW

1.  Because of the veteran's death in October 2001, the Board 
had no jurisdiction to issue the December 9, 2002, decision, 
and that decision is vacated.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904.  (2002). 

2.  Because of the veteran's death in October 2001, the Board 
has no jurisdiction to adjudicate the merits of the appeal, 
and the appeal on the issues of service connection for low 
back disability and for stomach disability is dismissed.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the appeal on the issue of entitlement to 
service connection for low back disability in a December 9, 
2002, decision.  At that time, the Board undertook additional 
development of the remaining issue of entitlement to service 
connection for a stomach.  In June 2003, the Board was 
informed that the veteran died in October 2001.  The Board 
has confirmed this information by accessing the Social 
Security Administration death.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, the 
Board was without appellate jurisdiction to issue the 
December 9, 2002, decision denying entitlement to service 
connection for low back disability, and that decision is 
hereby VACATED.  38 C.F.R. § 20.904.  

The appeal as to both issues has become moot by virtue of the 
death of the veteran and must be DISMISSED for lack of 
jurisdiction.  See  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.




ORDER

The Board's December 9, 2002, decision is hereby VACATED. 

The appeal as to the issues of entitlement to service 
connection for low back disability and for stomach disability 
is hereby DISMISSED. 


		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

